876 F.2d 895
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.SOUTHEAST COAL COMPANY, Petitioner-Appellant,v.Homer G. WATTS, Respondent-Appellee.
No. 88-3928.
United States Court of Appeals, Sixth Circuit.
June 14, 1989.

Before KEITH and ALAN E. NORRIS, Circuit Judges, and GEORGE CLIFTON EDWARDS, Jr., Senior Circuit Judge.
PER CURIAM:


1
Petitioner, Southeast Coal Company ("Southeast"), petitions this court for review of an order of the Benefits Review Board ("the Board") awarding black lung disability benefits to respondent, Homer G. Watts ("Watts"), pursuant to the Black Lung Benefits Act ("the Act") as amended, 30 U.S.C. Sec. 901 et seq.    Petitioner raises two issues on appeal:  (1) That the Board erred in not reading Sec. 411(b) of the Act, 30 U.S.C. Sec. 921(b), to require that the Administrative Law Judge ("ALJ") apply the permanent evaluation criteria of 20 C.F.R. Part 718 rather than the interim regulations of 20 C.F.R. Part 727;  and (2) That the ALJ erred in not finding rebuttal under 20 C.F.R. Sec. 727.203(b)(3).


2
As for issue (1), the question has been conclusively resolved against Southeast's position by Tennessee Consolidated Coal Co. v. Crisp. et al., 866 F.2d 179 (6th Cir.1989).


3
Concerning issue (2), we have carefully reviewed the briefs and record submitted in this matter, and find that the decision of the ALJ is supported by substantial evidence, see, e.g., Ramey v. Kentland Elkhorn Coal Co., 755 F.2d 485, 486 (6th Cir.1985), and is in accordance with the law.


4
Therefore, for the foregoing reasons, the petition for review is denied, and the order of the Board is affirmed.